DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatnagar (US 10,130,152).


As to Claim 1, Bhatnagar discloses a portable charger connection frame, characterized in that, comprising: a storage box including a head portion, a body and an end portion, which are sequentially connected, wherein the head portion has a head accommodation chamber, the body has a body accommodation chamber where a portable charger is placed, and one end of the body accommodation chamber close to the head accommodation chamber has an opening communicating with the head accommodation chamber (Figure 2 and 3); a cover body located in the head accommodation space, wherein the cover body covers the opening as well as is pivotally connected to a side wall of the head portion; and an engaging element used to restrict the cover body from leaving the head accommodation chamber (Figure 11-13). 

As to Claim 10, Bhatnagar discloses a case, characterized in that, comprising a portable charger connection frame, the portable charger connection frame comprising: a storage box including a head portion, a body and an end portion, which are sequentially connected, wherein the head portion has a head accommodation chamber, the body has a body accommodation chamber where a portable charger is placed, and one end of the body accommodation chamber close to the head accommodation chamber has an opening communicating with the head accommodation chamber (Figure 2 and 3); a cover body located in the head accommodation space, wherein the cover body covers the opening as well as is pivotally connected to a side wall of the head portion; and an engaging element used to restrict the cover body from leaving the head accommodation chamber (Figure 11-13). 

Allowable Subject Matter
Claims 2-9 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/               Primary Examiner, Art Unit 2859